ON APPLICATION FOR REHEARING
Before BOLIN, PRICE, HALL and MARVIN, JJ.
PER CURIAM.
In considering the application for rehearing it has come to our attention that we inadvertently omitted a mineral reservation and a reversionary right affecting the property in the event our judgment formed the basis of plaintiff’s title. Accordingly, the following sentence is added to the last paragraph of our decree:
“This ownership includes any reversion-ary rights to that portion of the property previously deeded to a Negro church, but is subject to a reservation by the heirs of Vera Childress Jackson of an undivided one-half interest in and to the oil, gas and minerals in, on and under the property.”
Rehearing denied.